        CASE 0:17-cv-04359-JRT-LIB Document 63 Filed 07/17/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                       MOTION FOR ADMISSION PRO HAC VICE


Case Number: 17-cv-4359 (JRT/LIB)

Case Title: Nitride Semiconductors Co., Ltd., v. Digi-Key Corporation d/b/a Digi-Key
            Electronics


                                      Affidavit of Movant

I, Katherine A. Moerke, an active member in good standing of the bar of the U.S. District Court
for the District of Minnesota, request that this Court admit pro hac vice Mark Anania, an attorney
admitted to practice and currently in good standing in the U.S. District Court for the District of
New Jersey, but not admitted to the bar of this court, who will be counsel for the defendant Digi-
Key Corporation d/b/a Digi-Key Electronics in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

X I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

    I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the
case listed above, and accept service of all papers served as required by LR 83.5(d) should my
motion for a non-resident to serve as local counsel be granted by the court (sign and complete
information below and attach a completed Motion for Permission for a Non-Resident to Serve as
Local Counsel).

         Signature: /s/ Katherine A. Moerke         Date: July 16, 2020

         MN Attorney License #: 0312277




                                                1
CORE/2004304.0641/160530082.1
        CASE 0:17-cv-04359-JRT-LIB Document 63 Filed 07/17/20 Page 2 of 2




                                   Affidavit of Proposed Admittee


I, Mark Anania, am currently a member in good standing of the U.S. District Court for the
District of New Jersey, but am not admitted to the bar of this court. I understand that if this
Court grants me admission pro hac vice, the moving attorney identified in this motion must
participate in the preparation and presentation of the case listed above, and must accept service
of all papers served as required by LR 83.5(d). I further understand that the District of
Minnesota is an electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b)
and 77(d) by electronic means and I understand that electronic notice will be in lieu of service by
mail.

Signature: ______________________________                Date: July 16, 2020

Typed Name: Mark Anania

Attorney License Number:         026812007                       issued by the State of New Jersey

Federal Bar Number (if you have one):              N/A

Law Firm Name:            McCarter & English

Law Firm Address: Four Gateway Center

                          100 Mulberry Street

                          Newark, NJ 07102

Main phone:               (973) 622-4444        Direct line: (973) 848-5302

E-mail address: manania@mccarter.com




                                                     2
CORE/2004304.0641/160530082.1
